Citation Nr: 1825619	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis, asthma and chronic obstructive pulmonary disease (COPD), and to also include as secondary to exposure to herbicide agents during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to April 1971, with service in the Republic of Korea at the Demilitarized Zone (DMZ) during that period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran also appealed his initial evaluation for bilateral hearing loss.  However, during the appeal period, in an April 2015 rating decision, the Veteran was granted a 100 percent evaluation for Meniere's disease-which includes his bilateral hearing loss symptomatology-throughout the appeal period.  Accordingly, as the highest possible evaluation for bilateral hearing loss has been awarded in this case, the Board will not further address that issue in this decision.  


FINDINGS OF FACT

The Veteran's respiratory disorder, including chronic bronchitis, asthma and COPD, did not have onset and was not caused by his active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for respiratory disorder, to include chronic bronchitis, asthma and COPD, have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Board acknowledges that the record demonstrates that the Veteran has been diagnosed with chronic bronchitis, asthma and COPD during the appeal period.  Accordingly, the first element of service connection has been met in this case.  

Initially, on appeal, the Veteran has asserted that he was exposed to fuel as a result of his military service, and that such exposure caused his respiratory disorders.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there were must be "medically competent" evidence of a current disability, "medically competent evidence is not required to indicate that the current disability may be associated with service."  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 12.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

First, the Board reflects that the Veteran does not have any noted medical expertise in this case and therefore he is not competent to provide a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Turning to the other evidence of record, the Veteran's military occupational specialty (MOS) is shown to have been that of a motor vehicle driver.  However, although it is certainly plausible in this case that the Veteran was exposed to fuel during his military service, the Veteran has not submitted any additional evidence other than his own assertions that such generalized exposures to fuel caused his respiratory symptoms.  Consequently, the Board finds that the Veteran's statements are conclusory without anything more.  As such, the Veteran's statements do not trigger VA's duty to provide an examination or obtain a medical opinion in this case.  

Similarly, the Board has not ignored the February 2015 argument provided by the Veteran's representative.  That argument referenced a VA public health statement that exposure to fuels may cause respiratory irritation but stat scientific research on long germs effects is not conclusive and long term exposure to large amounts of fuel has potential for lung problems.  This information is so general as to not be probative in this case.  Moreover, it is too general to trigger VA's duty to provide an examination. 

Next, as noted in the March 2015 Joint Services Records Research Center (JSRRC) response, the Veteran is shown to have had service at the DMZ in the Republic of Korea in one of the conceded units that was exposed to herbicide agents during the Vietnam era.  Therefore, he is presumed exposed to herbicide agents during his period of military service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2017); see also VA's Adjudication Procedures Manual, M21-1, Part IV, Subchapter ii, Chapter 1, Section H, Paragraph 4(b) (November 20, 2017).  

However, none of the respiratory disorders that the Veteran has in this case have been presumed as related to herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  Presumptive service connection is therefore not warranted in this case.  

Furthermore, the Veteran has not asserted-at any time during the appeal period-that his respiratory disorders are the result of any exposures to herbicide agents that he may have had during military service.  More importantly, the Veteran has not submitted any additional evidence demonstrating that there is some connection between exposure to herbicide agents and his respiratory symptoms.  Accordingly, the fact that the Veteran is presumed exposed to herbicide agents as a result of his service at the DMZ in the Republic of Korea also does not trigger VA's duty to provide an examination or obtain a medical opinion in this case.  

Finally, the Board reflects that the Veteran is shown to have a wheeze during military service.  In February 1971, a chest x-ray was obtained due to complaints of wheezing and such was noted as being normal at that time; previous chest x-rays obtained during service were also noted as normal.  The Veteran's respiratory system was normal in his March 1971 separation examination, and the Veteran indicated that he was "in good health" at that time.  In a DA Form 3082-R, the Veteran attested at his discharge in April 1971 that there were no changes in his medical status since his separation examination.  

Following discharge from service, the first instance of any respiratory complaints in the claims file was in a November 2012 VA treatment record.  In a December 2012 VA Agent Orange Examination, the Veteran reported having asthma since 1993.  Additionally, in an August 2014 initial VA mental health assessment, the Veteran reported to his VA mental health treatment provider that "his lungs were burnt at work in 1994 by chemical exposure," and that he had scar tissue inside is lungs as a result of that incident; he further reported seeing a private specialist that for condition for 20 years.  

Although there appears to have been some respiratory symptoms during military service, those symptoms resolved by the time of his separation in April 1971, as noted by his normal respiratory system at his separation examination.  The Board notes that for the many years between discharge from service and his reports of onset of asthma in 1993 and reported chemical burn incident in 1994, there is no evidence of any respiratory symptoms or disorders in the claims file.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

Moreover, there appears to have been an intervening event in this case which corresponds with the close onset of his current respiratory symptomatology that he has been dealing with since that intervening incident over 20 years ago.  The Board reflects that the Veteran's reports of medical history in his VA treatment records are inherently credible and highly probative in this case.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Accordingly, the Board finds that the evidence of record does not demonstrate that the Veteran's current respiratory disorders were incurred in or otherwise related to military service.  Rather, the evidence appears to place onset of his current respiratory problems with a chemical burn of his lungs in the 1990's at his place of employment, which accounts for his ongoing chronic respiratory symptomatology since that time.  The claim for service connection of a respiratory disorder, to include chronic bronchitis, asthma and COPD, is therefore denied in this case.  See 38 C.F.R. § 3.303.  

	(CONTINUED ON NEXT PAGE)



In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include chronic bronchitis, asthma and COPD, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


